COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Coleman and Fitzpatrick
Argued at Richmond, Virginia


CHARLES A. FINCHUM

v.       Record No. 2985-95-2             MEMORANDUM OPINION * BY
                                       JUDGE JOHANNA L. FITZPATRICK
SEARS ROEBUCK & COMPANY AND                    MAY 28, 1996
 LUMBERMENS MUTUAL CASUALTY COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           Charles A. Finchum, pro se.

           Glenn S. Phelps (R. Ferrell Newman; Thompson,
           Smithers, Newman & Wade, on brief), for
           appellees.



     In this workers' compensation appeal, Charles A. Finchum

(claimant) argues that the commission erred in finding that he

was not entitled to temporary total disability benefits for the

period claimed.   For the reasons that follow, we affirm the

commission.

     On May 21, 1994, claimant, a loss prevention manager,

sustained a compensable injury to his left shoulder while working

for Sears Roebuck & Company (employer).    In a July 4, 1994

report, claimant's treating physician, Dr. Steven H. Jones,

indicated that claimant suffered no disability as a result of his

industrial accident.    Claimant continued to work in his pre-

injury employment until September 3, 1994.    On that date, he

resigned as part of a settlement of an unrelated civil suit
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
between himself and employer.   On January 27, 1995, Dr. Jones

recommended an arthroscopic decompression of claimant's left

shoulder.   At that time, employer voluntarily began paying

claimant temporary total disability benefits.

     Claimant sought temporary total disability benefits

beginning September 3, 1994, and continuing.    In a November 15,

1995 opinion, the commission determined that claimant was not

entitled to benefits from September 3, 1994 to January 26, 1995

because "claimant presented no testimony that he could not

medically perform his regular job as a loss prevention supervisor

during the period claimed."
     On appeal, claimant argues that the commission erred in

denying him benefits from September 3, 1994 to January 26, 1995.

He asserts that, when he returned to his pre-injury employment,

he worked in a light-duty capacity.

     "[W]e review the evidence in the light most favorable to the

prevailing party."    R.G. Moore Bldg. Corp. v. Mullins, 10 Va.

App. 211, 212, 390 S.E.2d 788, 788 (1990).   "Factual findings of

the . . . [c]ommission will be upheld on appeal if supported by

credible evidence."    James v. Capitol Steel Constr. Co., 8 Va.

App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In the instant case, credible evidence supports the

commission's finding that claimant failed to establish that his

medical condition caused his unemployment.   The record indicates

that claimant returned to his pre-injury employment after his




                                  2
industrial accident.    No evidence shows that claimant was unable

to perform all of the duties required of a loss prevention

manager, or that his duties were altered or restricted to

accommodate any disability.    Additionally, claimant admitted that

he left his employment on September 3, 1994, as part of the

settlement of the unrelated lawsuit, not because of his

work-related injury.

        Claimant also requests that we remand his claim to the

commission for the taking of additional evidence.    Rule 3.3 of

the Rules of the Virginia Workers' Compensation Commission

provides that "[a] petition to reopen or receive after-discovered

evidence may be considered only upon request for review" before

the commission.    Thus, remand is an inappropriate remedy in this

case.
        Accordingly, the decision of the commission is affirmed.

                                                Affirmed.




                                   3